DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This document is responsive to applicant’s amendments filed 3/30/2021 and 6/2/2021.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The device, generally known as a mechanical space propulsion device, is considered to violate the laws of conservation of momentum.  As described in NASA/TM—2006-214390 (attached), absent an external mass, mechanical space propulsion devices that do no emit mass are incapable of providing propulsion.  
From MPEP 2107.01, it is outlined that in order to be in compliance with 35 U.S.C. 101, the applicant must claim an invention that is statutory subject matter (e.g. a machine, process, manufacture, or composition of matter) and must show that the claimed invention is “useful” for some purpose either explicitly or implicitly.

The applicant has met the first requirement in that the present invention is directed to a machine.
Regarding whether a claimed invention is “useful,” the aforementioned MPEP section recites:
Deficiencies under the “useful invention” requirement of 35 U.S.C. 101 will arise in one of two forms. The first is where it is not apparent why the invention is “useful.”  This can occur when an applicant fails to identify any specific and substantial utility for the invention or fails to disclose enough information about the invention to make its usefulness immediately apparent to those familiar with the technological field of the invention. Brenner v. Manson, 383 U.S. 519, 148 USPQ 689 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 26 USPQ2d 1600 (Fed. Cir. 1993). The second type of deficiency arises in the rare instance where an assertion of specific and substantial utility for the invention made by an applicant is not credible.



Newton’s third law of motion states: To every action there is always opposed an equal reaction: or the mutual actions of two bodies upon each other are always equal, and directed to contrary parts. This means that all forces are interactions between different bodies and that there is no such thing as a unidirectional force or a force that acts on only one body. The present application ignores this third law of motion and posits that the present invention is capable of generating a propulsive force on itself. In the art, this concept is commonly referred to as "reactionless drive,” “inertial propulsion,” “reactionless thruster,” “bootstrap drive,” “inertia drive,” “closed-system propulsion,” etc. These systems are all in contradiction to the law of conservation of momentum which states that in a closed system (one that does not exchange any matter with its surroundings and is not acted on by external forces) the total momentum is constant. Without the ejection of mass from the enclosed chamber, no force is acting upon the environment surrounding the vessel which consequently renders it impossible to propel itself through said environment.
Applicant alleges that the angular momentum engine cancels the backward force of the tubular linear motor resulting in forward propulsion.  Without the expulsion of mass, the forces involved in the closed system cannot produce thrust.  Furthermore, the applicant has claimed that the space force engine reaches warp speeds in deep space, but provides no mathematical modeling, equations, models, etc. 
The second type of deficiency is therefore unquestionably present since the credibility of a closed system being capable of the specific and substantial utility of a method of propulsion in violation of the law of conservation of momentum and the Newton’s third law of motion is incredible. An invention that is “inoperative” (i.e., it does not operate to produce the results claimed by the patent applicant) is not a “useful” invention in the meaning of the patent law. See, e.g., Newman v. Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968). The claims are therefore rejected under 35 U.S.C. 101 as it has been found to be "inoperative" and therefore lacking in utility.
As the operability of the device has been called into question, the applicant must establish to the satisfaction of the examiner that the device is indeed operable. As outlined in MPEP 608.03, applicant may furnish a model of convenient size or may choose their own way of so doing. See below for an explanation of how Applicant may establish that the device is operable to the satisfaction of the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “net force resistance member” is not defined in the specification and it is unclear what structure is required to meet the limitation.  

Claim 2 recites “said Tubular Linear Motor member equal and opposite reaction” of claim 2, line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is generally unclear.  It is unclear what “the industries motion control motor” is and what it is supposed to do.  It is unclear what structure is required for (b).  It is unclear what structure is required for (d) and most of the limitations of (d) lack antecedent basis.

Examiner’s Comment
As outlined above with respect to 35 USC 101 and 35 USC 112(a), the operability and credibility of the device have been called into question, the applicant must establish to the satisfaction of the Examiner that the device is indeed operable and capable of performing the incredible results. The invention which the Applicant asserts provides a credible, specific and substantial utility goes against all currently and widely accepted scientific understanding and experiment. In the words of Carl Sagan: “Extraordinary claims require extraordinary evidence.” In order to validate the incredible claims of the Applicant, there appears to be only two options which the present Examiner is willing to accept: (1) the Applicant must furnish a working model for testing and evaluation by the Office (See MPEP 608.03(a)); or (2) the Applicant must submit the invention for professional/scholarly publication and have the propulsion system peer reviewed with a showing of reproducible results and validation of the claims of reactionless propulsion. Until either or both of these standards of scientific evaluation is/are met, the present invention will remain rejected as outlined above with respect to 35 USC 101 and 35 USC 112(a).

Conclusion
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  The applicant’s Remarks filed 06/02/2021 and 03/30/2021 further explain the invention, but do not specifically point out disagreements with any of the rejections.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644